Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

Claim 6 has been canceled; currently claims 1-5 and 7-20 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objections to claims 1, 11, 15, 17, 19 and 20 have been withdrawn.

In view of Applicant’s amendment, the 35 USC § 112(a) rejections of claims 1-14, 17 and 19 have been withdrawn.  However, a new rejection has been made.

In view of Applicant’s amendment, the 35 USC § 112(b) rejections of claims 11 and 11 have been withdrawn.  However, a new rejection has been made. 

Applicant’s arguments see pages 7 and 8 of the amendment filed 4/12/2021 are directed to the new limitation and are addressed in the updated rejections below.

Claim Objections

Claims 10 and 11 are objected to because of the following informalities:
Claim 10:
Line 2: For clarity, change “implement the instruction to function as” to “further function as”
Line 4: consider changing “based on the depth” to “based on a function of the depth.”  (Per lines 3-4 of dependent claim 11, in which a function that is weighted averaging is recited)
Line 6: “previous frame” should be just “frame.”  See also claim 11, line 4, in which “previous” has been deleted.  (This change is suggested because the current position and orientation usually is calculated based on the previous position and orientation and information (such as depth) obtained from the current frame)
Claim 11:
Lines 1-3: change “wherein…based on” to “wherein the function is”
Line 4: “previous” should not have been deleted, per lines 5 and 6 of parent claim 10 as well as paragraphs 85-89 of the original specification, especially equations 1 (with Zt-1 being the depth of the previous frame) and 4
Line 5: “the learned models” should have been “the at least one learned model,” per parent claim 10

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-14, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 1 (and similarly claims 17 and 19) recites “…at least one learned model that has been trained using a captured image captured at an image capturing position within the set region and depth information corresponding to the captured image” in the last 4 lines.  Since there are almost unlimited number of routes where a moving object (e.g., a car) can move, this portion of the limitation of the limitation requires that at least the same (almost unlimited) number of learned models have been trained and can be acquired.  Clearly, this is practically impossible.  Since the specification has not limited the routes and the corresponding set regions to those corresponding learned models have been trained, there is insufficient description in the specification that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention with the feature recited above.  Dependent claims 2-5 and 7-14 are similarly rejected.

>><<
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 (and similarly claims 18 and 20) recites “information selected by a user” in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim since the claim merely recites presenting information.  There is no limitation regarding to what or who is the information presented, let alone a selection of the information being made by a user.  Dependent claim 16 is similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0305844), Tateno et al. (“CNN-SLAM: Real-time dense monocular SLAM with learned depth prediction,” IEEE Computer Society Conference on Computer Vision and Pattern Recognition,  21-26 July 2017—from the IDS) and Zomet et al. (US 8,995,716).

Regarding claim 1 (and similarly claim 17), Choi discloses an information processing apparatus [Fig. 5 and paragraphs 67, 87] comprising one or more processors that implement instructions stored in one or more memories to function as:
a setting unit configured to set a set region for a route where a moving object moves;
[Figs. 5, 6 (especially S12), 7 and paragraphs 116 (“…the controller 407 determines whether or not a particular area on the map data is selected (dragged) by the user”), 117 (“When the particular area on the map data is 

Choi further discloses determining the location of an entity from which an image related to the user-selected region is acquired: Fig. 6 and paragraphs 117 (“…reads photo images associated with the selected area”), 118 (“…extracts (reads) image capture location information from the selected photo images”).

Choi does not expressly disclosed that location information is acquired in the manner of the following limitations, which are taught by Tateno and Zomet:
an acquiring unit configured to acquire, from among a plurality of learned models each of which has been trained to output depth information corresponding to an input captured image and has been associated with an image capturing position of a learned image used in the training, at least one learned model that has been trained using a captured image captured at an image capturing position within the set region and depth information corresponding to the captured image
[Tateno: Fig. 2 (“CNN Depth Prediction”) and section 3.2.  Note that Tateno is applied to teach using a trained neural network (i.e., a learning model) to determine, from an image, the depth information corresponding to the image.  Further, per the analysis above, Choi discloses using images corresponding to 
[Zomet: Fig. 5; Col. 10, lines 7-10 (“The image classification subsystem 120 can also utilize neural networks”); Col. 14, lines 4-14 (“Training images are partitioned into location-based groups…defined based on longitudinal and latitudinal coordinates, cities, counties, states, regions, countries, or other location designations”) and 46-47 (“A multi-class image classification model can be generated for each location-based group”);  Col. 16, lines 56-59 (“For implementations in which image classification models have been trained based on location, the image classification subsystem 120 can identify image classification models for the location associated with the query”).  Note that to be able to identify image classification models for the location associated with the query, which includes location information, each model necessarily has to be associated with location of images used for its training]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choi by using a neural network to determine geometric information and to select such a neural network based on location, as taught by Tateno and Zomet, respectively.  The reasons for doing so at least would have been the ability to generate accurate and dense depth information monocularly, as Tateno indicates in the abstract, as well as to use a learning model that is tailored to the location for improved accuracy, as one of ordinary skill in the art would have known.  

Regarding claim 2, the combined invention further discloses:
wherein the set region includes a point designated by a user
[Choi: Fig. 7 and paragraph 116 (“…the controller 407 determines whether or not a particular area on the map data is selected (dragged) by the user. Here, when the user drags the particular area on the map data, the controller 407 may select the dragged area.  Note that the drag action touches (designates) one or more points]

Regarding claim 3, the combined invention further discloses:
wherein the point includes at least one of a set departure point, a destination point, a way point on a route between the departure point and the destination point, or a current position of a system including the information processing apparatus
[Choi: Figs. 7, 9 and paragraph 126 (“As shown in FIG. 9, the controller 407 may sort the location information read from the selected photo images according to the route order starting from image captured location closest to the current location information of the device/vehicle to calculate a route (e.g., the shortest route) that passes through all the image captured locations, and output the calculated information to the display unit ”).  Note that the selected area (shown in Fig. 7) includes waypoints]

Regarding claims 4 and 5, the combined invention further discloses:
(Claim 4) wherein the setting unit is configured to set the set region on a map image.
(Claim 5) wherein the set region includes a region on the map image designated by a user
[Choi: Fig. 7 and paragraph 116 (“…the controller 407 determines whether or not a particular area on the map data is selected (dragged) by the user. Here, when the user drags the particular area on the map data, the controller 407 may select the dragged area.  Note that the drag action touches (designates) one or more points]

Regarding claims 7 and 9, the combined invention further discloses:
(Claim 7) wherein the acquiring task is configured to acquire the at least one learned model based on a current position of a system including the information processing apparatus
(Claim 9) wherein the at least one learned model is trained in a learning environment corresponding to a physical space corresponding to the set region
[Per the analysis of claim 1, especially the teaching of Zomet]

Regarding claims 10 and 11, the combined invention further discloses:
(Claim 10) wherein the one or more processors implement the instructions function as a calculating unit configured to obtain a position and orientation of an the depth information output from the at least one learned model acquired by the acquisition unit when an input captured image of a previous frame is input to the at least one leaned model acquired by the acquisition unit and a previous position of the image capturing device in a world coordinate system when the input captured image of the previous frame is captured
(Claim 11) wherein the calculating unit is configured to obtain the position and orientation of the image capturing device based on a weighted average of pieces of the depth information output from the at least one learned model acquired by the acquisition unit when the input captured image is input to the learned models acquired by the acquisition unit
[Tateno: Fig. 2 (“Camera Pose Estimation”) and section 3.1.  Note that per equations 1-4 the camera pose (i.e., position and orientation) is obtained using depth map (i.e., geometric information).  Note further that using learned models acquired based on the position of the imaging device is taught by Zomet, per the analysis of claim 1 above.  Additionally, Official Notice is taken that using the weighted average of the outputs from one or more learned models for a more robust result was well known in the art prior to the effective filing date of the claimed invention] 

Regarding claim 12, the combined invention further discloses:
wherein the  one or more processors implement the instructions to function as a searching unit configured to search for a route from a departure point to a 
[Choi: Figs. 6, 7, 9 and paragraphs 116 (“…the controller 407 determines whether or not a particular area on the map data is selected (dragged) by the user. Here, when the user drags the particular area on the map data, the controller 407 may select the dragged area, or when the user inputs a character corresponding to an area (e.g., a city, a tourist area, etc.), the controller 407 may select the area corresponding to the inputted character”), 127 (“ As shown in FIG. 9, the controller 407 may sort the location information read from the selected photo images according to the route order starting from image captured location closest to the current location information of the device/vehicle to calculate a route (e.g., the shortest route) that passes through all the image captured locations”)]

Regarding claim 14, the combined invention further discloses:
wherein the depth information is a depth map that holds a depth value corresponding to each pixel of the captured image
[Tateno: Fig. 2 (“CNN Depth Prediction”) and section 3.2]

Regarding claim 19, it is similarly analyzed and rejected as per the analysis of claim 1, along with the additionally disclosure of a storage medium by Choi in Fig. 5, ref. 

>>><<<
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0305844), Tateno et al. (“CNN-SLAM: Real-time dense monocular SLAM with learned depth prediction,” IEEE Computer Society Conference on Computer Vision and Pattern Recognition,  21-26 July 2017) and Zomet et al. (US 8,995,716) as applied to claims 1-5, 7, 9-12, 14, 17 and 19 above, and further in view of Hagiwara et al. (US 2012/0232793).

Regarding claim 8, the combined invention of Choi, Tateno and Zomet discloses all limitations of its parent claim 7 but not expressly the following, which are taught by Hagiwara:
wherein the unit is configured to acquire the at least one learned model at a timing based on an acquisition time obtained in advance as a time needed to acquire the at least one learned model and a moving speed of the system including the information processing apparatus
[Fig. 1B and paragraphs 32 (“…the on-vehicle device calculates vehicle speed…and sends the calculated vehicle speed to the portable terminal device”), 33 (“…the portable terminal device predicts a vehicle location at a point in time when displayed by the on-vehicle device based on the acquired vehicle speed and delay time including communication delay between the on-vehicle device 

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Choi, Tateno and Zomet by determining a timing for acquiring needed information as taught by Hagiwara.  The reasons for doing so at least would have been for the desired information (such as a learning model for a location) to be available when the location is reached, as Hagiwara indicates in paragraph 33.

>>><<<
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0305844), Tateno et al. (“CNN-SLAM: Real-time dense monocular SLAM with learned depth prediction,” IEEE Computer Society Conference on Computer Vision and Pattern Recognition,  21-26 July 2017) and Zomet et al. (US 8,995,716) as applied to claims 1-5, 7, 9-12, 14, 17 and 19 above, and further in view of Vogels et al. (US 2018/0293711).

Regarding claim 13, the combined invention of Choi, Tateno and Zomet discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Vogels:
an evaluating unit configured to obtain an evaluation value of the at least one learned model, based on the depth information output from the at least one learned model when the input captured image is input to the at least one learned model, and the depth information obtained from the input captured image; and
a notifying unit configured to notify according to the evaluation value
[Fig. 4 and paragraph 89 (“During the training of the neural network 400, the output image 430 can be compared to a ground truth 440 to compute…a loss function…computed by calculating a norm of a vector between the output image 430 and the ground truth 440, where each element of the vector is a difference between values…of corresponding pixels in the two images…the norm can be…defined as the sum of the absolute values of its components”), 90 (“Based on the loss function, a back-propagation process can be executed through the neural network 400 to update weights of the neural network in order to minimize the loss function”).  Note that the minimal value of the loss function is the evaluation value and the determination that the minimum has been attained is a notification (that the neural network has been trained)]
 
	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Choi, Tateno and Zomet by determining an evaluation value as taught by Vogels.  The 

>>><<<
Claims 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0305844), Tateno et al. (“CNN-SLAM: Real-time dense monocular SLAM with learned depth prediction,” IEEE Computer Society Conference on Computer Vision and Pattern Recognition,  21-26 July 2017), Zomet et al. (US 8,995,716) and Upendran et al. (US 2018/0025542).

Regarding claim 15 (and similarly claim 18), the combined invention of Choi, Tateno and Zomet discloses (1) one or more processors that implement instructions stored in one or more memories, (2) a plurality of learned models trained to output depth information corresponding to an input captured image and has been associated with an image capturing position of a learned image used in the training and (3) acquire, from among the plurality of learned models, at least one learned model that has been trained using a captured image captured at an image capturing position within a region corresponding to information selected by a user [per the analysis of claim 1; note, in particular, that Choi discloses the user-selected area] but not expressly the following, which is taught by Upendran:
a presenting unit configured to present, for each of a plurality of learned models, information representing a region including an image capturing position of another captured image used for training the respective learned model;


	Prior to the effective filing date of the claimed invention, it would have been obvious to modify the combined invention by having display attribute corresponding to the learning accuracy of a learning model as taught by Upendran.  The reasons for doing so at least would have been to allow a user to take control of the selection, as Upendran indicates in paragraph 32.

Regarding claim 20, it similarly analyzed and rejected as per the analyses of claim 18, with the additionally disclosure of a storage medium by Choi in Fig. 5, ref. 404 and paragraph 100 (“The storage unit 404 stores data and programs required for operating the navigation apparatus 400”).

>>><<<
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0305844), Tateno et al. (“CNN-SLAM: Real-time dense monocular SLAM with learned depth prediction,” IEEE Computer Society Conference on Computer Vision and .

Regarding claim 16, the combined invention of Choi, Tateno, Zomet and Upendran discloses all limitations of its parent claim 15 but not expressly the following, which are taught by Sathyanarayana:
wherein the presenting unit is configured to present, for each of the plurality of learned models, the information representing the region including the image capturing position of the captured image used for training the respective learned model in a display attribute corresponding to a learning accuracy of the respective learned model
[Fig. 2 and paragraph 24 (“FIG. 2 shows an example of classifier output and confidence measure displayed…Within this area 125, the transparencies of the green color coded regions are high indicating low confidence…Within this area 135, the transparencies of the yellow color coded regions are high indicating low confidence”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to modify the combined invention by having display attribute corresponding to the learning accuracy of a learning model as taught by Sathyanarayana.  The reasons for doing so at least would have been to make it easy for a user to see which area 

Conclusion and Contact Information

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 8, 2021